DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2002 has been entered.

Claim Objections
Claim 18 is objected to because of the following informalities:  The word “particular” at line 5 should be replaced with “particulate”.  Appropriate correction is required.

Double Patenting
Applicant is advised that should claims 9 - 11 be found allowable, claims 3 - 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavannavar (U.S. Patent Application Publication No. US 2015/0218993 A1).
Regarding claim 1, Chavannavar discloses a method of controlling an exhaust system (12) for a diesel engine (10) (paragraph [0021]), the method comprising providing an aftertreatment system comprising a first catalyst (SCR catalyst 16) and a diesel exhaust fluid injection system (injector 14) (Figures 1 and 4; paragraphs [0022] and [0023]); determining a preliminary dose of a diesel exhaust fluid of the diesel exhaust fluid injection system based on an exhaust gas temperature of an exhaust gas flow (paragraphs [0037] – [0039]; claim 1); setting an NH3 factor between 0 and 1 or equal to 1 (paragraph [0073], which discloses that the slip factor may function like a knob or dial.  The slip factor may be increased when a lower NOx slip rate is desired, and the slip factor may be decreased when a lower ammonia slip rate is desired.  Decreasing the slip factor for a desired lower ammonia slip rate means less ammonia will be injected, and as such, the slip factor must be less than 1); determining a final dose of diesel exhaust fluid by multiplying the preliminary dose of the diesel exhaust fluid by the NH3 factor (paragraphs [0050] and [0065] – [0074]); and injecting the final dose of diesel exhaust fluid into an 
Regarding claim 3, Chavannavar further discloses wherein providing the aftertreatment system comprising the first catalyst (16) and the diesel exhaust fluid injection system (14) is further defined as providing the aftertreatment system comprising a first selective catalytic reduction catalyst (16), a diesel particulate filter (see paragraph [0032]), and the diesel exhaust fluid injection system (14) (Figures 1 and 4; paragraphs [0022], [0023] and [0032]).
Regarding claim 4, Chavannavar further discloses operating the diesel engine (10) in a diesel particulate filter regeneration mode (paragraph [0032], which discloses that the exhaust system may include a diesel particulate filter and a system for regenerating the filter.  Thus, Chavannavar discloses operating the engine in a diesel particulate filter regeneration mode).
Regarding claim 9, Chavannavar discloses a method of controlling an exhaust system (12) for a diesel engine (10) (paragraph [0021]), the method comprising providing an aftertreatment system comprising a first selective catalytic reduction catalyst (16), a diesel particulate filter (paragraph [0032]), and a diesel exhaust fluid injection system (injector 14) (Figures 1 and 4; paragraphs [0022], [0023] and [0032]); determining a preliminary dose of a diesel exhaust fluid of the diesel exhaust fluid injection system based on an exhaust gas temperature of an exhaust gas flow (paragraphs [0037] – [0039]; claim 1); setting an NH3 factor between 0 and 1 or equal to 1 (paragraph [0073], which discloses that the slip factor may function like a knob or dial.  The slip factor may be increased when a lower NOx slip rate is desired, and the slip factor may be decreased when a lower ammonia slip rate is desired.  Decreasing the slip factor for a desired lower ammonia slip rate means less ammonia will be injected, and as such, the slip factor must be less than 1); determining a final dose of diesel exhaust fluid by multiplying the preliminary dose of the diesel exhaust fluid by the NH3 factor (paragraphs [0050] and [0065] – [0074]); 
Regarding claim 10, Chavannavar further discloses operating the diesel engine (10) in a diesel particulate filter regeneration mode (paragraph [0032], which discloses that the exhaust system may include a diesel particulate filter and a system for regenerating the filter.  Thus, Chavannavar discloses operating the engine in a diesel particulate filter regeneration mode).
Regarding claim 14, Chavannavar discloses a diesel powertrain system for a vehicle, the diesel powertrain system comprising a diesel engine (10) having an exhaust gas output (Figure 1; paragraph [0021]); an aftertreatment exhaust system (12) having an exhaust gas input (the exhaust gas input is where the exhaust leaves the engine), a first selective catalytic reduction catalyst (16), and a diesel exhaust fluid injection system (injector 14), and wherein the exhaust gas input is in communication with the exhaust gas output of the diesel engine (10) (Figure 1; paragraphs [0021] – [0023], the exhaust gas leaving the engine via the exhaust gas output flows into the aftertreatment exhaust system); a powertrain control module (20, 120) having a control logic sequence, and wherein the powertrain control module controls the diesel powertrain system and the control logic sequence includes a first control logic for determining a preliminary dose of a diesel exhaust fluid of the diesel exhaust fluid injection system based on an exhaust gas temperature of an exhaust gas flow (paragraphs [0033] – [0039] and [0043]; claim 1); a second control logic for setting an NH3 factor between 0 and 1 or equal to 1 (paragraphs [0043] and [0073], which discloses that the slip factor may function like a knob or dial.  The slip factor may be increased when a lower NOx slip rate is desired, and the slip factor may be decreased when a lower ammonia slip rate is desired.  Decreasing the slip factor for a desired lower ammonia slip rate means less ammonia will be injected, and as such, the slip factor must be less than 1); a third control logic for determining a final dose of diesel exhaust fluid of the diesel exhaust fluid injection system by multiplying the preliminary dose of the diesel exhaust fluid by the NH3 factor .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 5, 6, 11, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chavannavar in view of Price et al. (U.S. Patent Application Publication No. US 2018/0080359 A1).
Regarding claim 5, Chavannavar discloses the claimed invention except for wherein the aftertreatment system comprises the first selective catalytic reduction catalyst, a second selective catalytic reduction catalyst, the diesel particulate filter, and the diesel exhaust fluid injection system, and wherein the diesel exhaust fluid injection system comprises a first and a second diesel exhaust fluid injector.
Price is directed to an exhaust aftertreatment system.  Price specifically discloses an exhaust aftertreatment system which includes a first selective catalytic reduction catalyst (the upstream SCR 60), a second catalytic reduction catalyst (the downstream SCR 60), a diesel particulate filter (50) and a diesel exhaust fluid system (40), and wherein the diesel exhaust fluid injection system comprises a first and a second diesel exhaust fluid injector (40 and 40, one of which is upstream of the first SCR 60, the second of which is upstream of the second SCR 60) (Figure 17; paragraphs [0072] and [0125]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Chavannavar wherein the aftertreatment system comprises the first selective catalytic reduction catalyst, a second selective catalytic reduction catalyst, the diesel particulate filter, and the diesel exhaust fluid injection system, and wherein the diesel exhaust fluid injection system comprises a first and a second diesel exhaust fluid injector as taught by Price, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by 
Regarding claim 6, Chavannavar further discloses wherein the exhaust aftertreatment system comprises a first selective catalytic reduction catalyst (16), a diesel oxidation catalyst (see paragraph [0032]), a diesel particulate filter (see paragraph [0032]), and the diesel exhaust fluid injection system (14) (Figures 1 and 4; paragraphs [0022], [0023] and [0032]).
Chavannavar discloses the claimed invention except for the exhaust aftertreatment system including a second catalytic reduction catalyst.

A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Chavannavar wherein the aftertreatment system also comprises a second selective catalytic reduction catalyst as taught by Price, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Price, it is well known for an exhaust aftertreatment system to include a first selective catalytic reduction catalyst (the upstream SCR 60), a second catalytic reduction catalyst (the downstream SCR 60), a diesel oxidation catalyst (30), a diesel particulate filter (50) and a diesel exhaust fluid system (40), and wherein the diesel exhaust fluid injection system comprises a first and a second diesel exhaust fluid injector (40 and 40, one of which is upstream of the first SCR 60, the second of which is upstream of the second SCR 60) (Figure 17; paragraphs [0072] and [0125]).  Further, as noted above, the exhaust aftertreatment system of Chavannavar includes a first selective catalytic reduction catalyst (16), a diesel oxidation catalyst (see paragraph [0032]), a diesel particulate filter (see paragraph [0032]), and the diesel exhaust fluid injection system (14) (Figures 1 and 4; paragraphs [0022], [0023] and [0032]).  Additionally, Chavannavar discloses that the exhaust aftertreatment system may include additional aftertreatment devices (paragraph [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chavannavar wherein the aftertreatment system also comprises a second selective catalytic reduction catalyst as taught by Price, as such a modification would improve the reduction of exhaust emissions.
Regarding claim 11, Chavannavar further discloses wherein the exhaust aftertreatment system comprises a first selective catalytic reduction catalyst (16), a diesel particulate filter (see paragraph 
Chavannavar discloses the claimed invention except for the exhaust aftertreatment system also including a second selective catalytic reduction catalyst, and wherein the diesel fluid injection system comprises a first and a second diesel exhaust fluid injector.
Price is directed to an exhaust aftertreatment system.  Price specifically discloses an exhaust aftertreatment system which includes a first selective catalytic reduction catalyst (the upstream SCR 60), a second catalytic reduction catalyst (the downstream SCR 60), a diesel particulate filter (50), a diesel oxidation catalyst (30), and a diesel exhaust fluid system (40), and wherein the diesel exhaust fluid injection system comprises a first and a second diesel exhaust fluid injector (40 and 40, one of which is upstream of the first SCR 60, the second of which is upstream of the second SCR 60) (Figure 17; paragraphs [0072] and [0125]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Chavannavar wherein the aftertreatment system comprises the first selective catalytic reduction catalyst, a second selective catalytic reduction catalyst, the diesel particulate filter, a diesel oxidation catalyst, and the diesel exhaust fluid injection system, and wherein the diesel exhaust fluid injection system comprises a first and a second diesel exhaust fluid injector as taught by Price, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Price, it is well known for an exhaust aftertreatment system to include a first selective catalytic reduction catalyst (the upstream SCR 60), a second catalytic reduction catalyst (the downstream SCR 60), a diesel particulate filter (50), a diesel oxidation catalyst (30), and a diesel exhaust fluid system (40), and wherein the diesel exhaust fluid injection system comprises a first and a second diesel exhaust fluid injector (40 and 40, one of which is upstream of the first SCR 60, the second of which is upstream of the second SCR 60) (Figure 17; paragraphs [0072] and [0125]).  Further, as noted 
Regarding claim 15, Chavannavar further disclose wherein the aftertreatment system further includes a diesel oxidation catalyst and a diesel particulate filter (see paragraph [0032]).
Chavannavar discloses the claimed invention except for the exhaust aftertreatment system including a second catalytic reduction catalyst.
Price is directed to an exhaust aftertreatment system.  Price specifically discloses an exhaust aftertreatment system which includes a first selective catalytic reduction catalyst (the upstream SCR 60), a second catalytic reduction catalyst (the downstream SCR 60), a diesel oxidation catalyst (30), a diesel particulate filter (50) and the diesel exhaust fluid system (40) (Figure 17; paragraphs [0072] and [0125]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Chavannavar wherein the aftertreatment system also comprises a 
Regarding claim 16, Price further discloses wherein the diesel exhaust fluid injection system includes a first injector (40) disposed in a first input duct of the first selective catalytic reduction catalyst (the upstream SCR 60) and a second injector (40) disposed in a second duct of the second selective catalytic reduction catalyst (the downstream SCR 60) (Figure 17; paragraphs [0072] and [0125], which disclose a first and a second diesel exhaust fluid injector (40 and 40, one of which is upstream of the first SCR 60, the second of which is upstream of the second SCR 60).

Price is directed to an exhaust aftertreatment system.  Price specifically discloses injecting a dose of diesel exhaust fluid during a diesel particulate filter regeneration (paragraphs [0008], [0009] and [0072]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Chavannavar wherein determining the preliminary dose of diesel exhaust fluid of the diesel exhaust fluid injection system is based on an incoming exhaust gas flow temperature during a diesel particulate filter regeneration as taught by Price, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Price, it is well known to determine the preliminary dose of diesel exhaust fluid of the diesel exhaust fluid injection system based on an incoming exhaust gas flow temperature during a diesel particulate filter regeneration, as there is a tradeoff between reducing NOx and filter regeneration efficiencies due to the exhaust temperatures during filter regeneration (paragraphs [0008], [0009] and [0072]).  Further, as noted above, Chavannavar discloses determining a preliminary dose of a diesel exhaust fluid of the diesel exhaust fluid injection system based on an exhaust gas temperature of an exhaust gas flow (paragraphs [0037] – [0039]; claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chavannavar wherein determining the preliminary dose of diesel exhaust fluid of the diesel exhaust fluid injection system is based on an incoming exhaust gas flow temperature during a diesel particulate filter regeneration as taught by Price, as such a modification would improve the reduction of exhaust emissions by accounting for the tradeoff between reducing NOx and filter regeneration efficiencies due to the exhaust temperatures during filter regeneration.

Conclusion
Accordingly, claims 1, 3 – 6, 9 – 11, 14 – 16 and 18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746